Dismissed and Opinion filed August 29, 2002








Dismissed and Opinion filed August 29, 2002.





 





 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00771-CV
____________
 
DUC
HUYNH, DINA DUONG, AND HENRY DUONG D/B/A PRO NAILS, Appellants
 
V.
 
TRINH
PHAN D/B/A PRO-NAILS, Appellee
 

 
On Appeal from the 85th District Court
Brazos
County, Texas
Trial Court Cause No. 02-001144-CV-85
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed June 25, 2002.  
On August 21, 2002, appellants filed a motion to dismiss
because they no longer desire to prosecute the appeal.  See Tex.
R. App. P. 42.1.  The motion is
granted. 
Accordingly, the appeal is ordered dismissed.  
PER
CURIAM
Judgment rendered and Opinion filed
August 29, 2002.
Panel consists of Justices Yates,
Anderson, and Frost. 
Do Not Publish C Tex. R. App. P. 47.3(b).